DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first and second end regions" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears as though “end regions” should be replaced with -edges- or -distal end portions-.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamm, U.S. 2015/0305802 (hereinafter Stamm).
Regarding claims 1 and 5, Stamm discloses (note figs. 1-3B) a bipolar instrument comprising: a body (see fig. 1); a shaft (120); first and second opposing jaws (130 and 135); an actuation shaft (necessarily – note paragraph 27); an actuation grip (110); and a blade (205) having a ‘proximal end region’, a ‘distal end region’ (region depicted in fig. 3B) with ‘distal end portions’ (top/bottom blade edges depicted in fig. 3B, including distal/angled region and proximal/non-angled region), and an angled cutting surface (305), wherein the blade defines an elongate slot therethrough that necessarily extends partially along the longitudinal axis between the proximal and distal end regions and between (as best understood by Examiner) the first and second ‘end regions’ (note figs. 3A-B).
Regarding claim 2, Stamm discloses (note figs. 1-3B) a blade wherein the angles of the distal end portions relative to the longitudinal axis are ‘substantially equal’ (note fig. 3B).

Regarding claim 6, Stamm discloses (note figs. 1-3B) an instrument further comprising a blade actuator (115).
Regarding claim 7, Stamm discloses (note figs. 1-3B) an instrument wherein the jaws necessarily ‘curve with respect to the shaft’ (see curved outer surface of jaws – note fig. 2). 

Response to Arguments
Applicant's arguments filed August 8, 2021 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the claims have not been met by the cited reference, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as “proximal end region,” “distal end region,” and “distal end portions” (see above rejections for specific interpretation).  Examiner asserts that these limitations are not as specific/limiting as Applicant has argued.  Therefore, Examiner maintains that the claims are still met by Stamm.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794